                                Case 1:19-cv-00109-SM Document 11 Filed 03/07/19 Page 1 of 3
 U.S. Department of Justice                                                                                              CEIPT AND RETURN
 United State^Marshals Service

                                                                                          JUIMUUKU. wri—
  PLAINTIFF                                                                                                     '              COURT CASE NUMBER
   John Doe                                                                                                                   19-CV-109-SM

  DEFENDANT                                                                             ?0!9 FEB             Pfl          V    TYPE OF PROCESS

   Trustees of Dartmouth College                                                                                              Order 2/8/2019, Complaint & Summons
                       - NAME OF INDIVIDUAL,COMPANY,CORPORATION.ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
                                                                                                                                                                       ro

   SERVE }^ DanaScaduto                                                                                                                                              -T23"
                    \ ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)                                                                                 ZK
                                                                                                                                                                              c/>o
                       "63 South Main St,#301,Hanover, NH 03748
                                                                                                                                                   3SES7S   I          1
  SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW                                                      Number of process to bl                     cn      cz^zo
                                                                                                                          served with this Form             1 1
                                                                                                                                                                      -xj     o—i

                  ^ Clerk's Office                                                                                        Number of parties to be^i                          xcS
                   U.S. District Court for the District ofNew Hamsphire                                                    served in this case                  1            acc
                                                                                                                                                                     f\>
                   55 Pleasant Street
                   Concord,NH 03301-3941                                                                                   Check for service

                  L_                                                                                                       onU.S.A.


   SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE(Include Business and Alternate Addresses,
   All Telephone Numbers, and Estimated Times Availablefor Service):
Fold




                                          y      ^            )
              y    y        /
   SignaUK'e afAttomey^ther OrigiiHMoydquestiim^rvice on behalf of:                              IS PLAINTIFF           TELEPHONE NUMBER                            DATE


                                                                                                 □ DEFENDANT             603 225-1423                               iim9

               ^E BELOW^Q]^ USE                               U.S. MARSHAL ONLY- DO NOT WRITE BELOW TfflS LI^
   I acknowledge receipt for the total        Total Process       District of      District to               of Authorized         Deputy or Clerk                          Date
   number of process indicated.                                   Origin           Serve
                                                                                                                                                                            •Z/0 //<7
   (Sign onlyfor USM285 if more
   than one USM285 is submitted)                 /                                 No.^4' '-                       Ij.
   I hereby certify and return that I [U have personally served ,CI1 have legal evidence of service, CH have executed as shown in "Remarks", the process described
   on the individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below.

       □ I hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)
   Name and title of individual served (if not shown above)                                                                       n A person of suitable age and discretion
                                                                                                                                       then residing in defendant's usual place
                                                                                                                                       of abode

   Address (complete only different than shown above)                                                                              Date                         Time
                                                                                                                                                                                   n am
                                                                                                                                                                2:                 &pm
                                                                                                                                   Signature of U.S. Marshal or Deputy


   Service Fee            Total Mileage Charges Forwarding Fee                  Total Charges        Advance Deposits     Amount owed to U.S. Marshal* or
                          including endeavors)                                                                            (Amount of Refund*)

          no                                                                                                                                      $0.00
   REMARKS:




       DIS i UIBl I E TO;    1. CLERK OF THE COURT                                                                                               PRIOR EDITIONS MAY BE USED
                             2. USMS RECORD
                             3. NOTICE OF SERVICE
                             4. BILLING STATEMENT*: To be returned to the U.S. Marshal with payment,
                                if any amount is owed. Please remit promptly payable to U.S. Marshal.                                                                          FormUSM-285
                             5. ACKNOWLEDGMENT OF RECEIPT                                                                                                                          Rev. 11/13
                  Case 1:19-cv-00109-SM Document 11 Filed 03/07/19 Page 2 of 3


AO440(Rev.06/12) Summoiis in a Civil Acdon


                                     United States District Court
                                                                 for the                                       8
                                                        District of New Hampshire                                  '^^■19


         J0 Ha
                          Piaiiitijflfs)
                               V.                                          Civil Action No.   l:19-cv-109-SM




                                           do It., ft
                         Dt^endantfs)


                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)

                               OAo**         S^aooTO
                             63                              3o\
                             HAnovEt*., N\\

         A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United Stat^ described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to Ae attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintifTs attorney,
whose name and address are;

                                 John Doe




         If you fail to respond, judgment by default will be entered against you for the relief demanded in die complaint
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT



Date:       Februarys. 2019                                                                        Clerk


        with ECF Notice attached.
                                                                                                  [gne, Deputy Clerk
                      Case 1:19-cv-00109-SM Document 11 Filed 03/07/19 Page 3 of 3


AO 440(Rev.06/12) Summons in a Civil Action(Page 2)

CivilActioaNo. l;19-cv-109-SM

                                                       PROOF OF SERVICE
                   (TMssecdon should not befiled with the court unless required by Fed.R. Civ. P.4 0))

          This summons for(name individual and title, ifany)
was received by me on(date) 2'hlj^
          □ I personally served die summons on the individual at (i>/ace;
                                                                             on (date)                             9 or


          □ I left the summons at the individual's residence or usual place of abode with (name)
                                                              , a person of suitable age and discretion who resides there,
          on (date)                             , and mailed a copy to the individual's last known address; or

          ^ I served the summons on t'i)ameo/tR</{vi</ua/;                                                                   .who is
           designated by law to accept service of process on behalf of (name oforganization)


           O I retumed the summons unexecuted because                                                                             I or

           O Oihet (specif):



                                                                                                                          I'jr.t?-
           My fees are $       0>S'. Z^?        for travel and $     130          for services, for a total of $          -OtOQ

           I declare under penalty of pequiy that this information is true.


 Date:
                                                                                         Server's signature


                                                                                     LQiVSgi'v           O M.S
                                                                                     Printed name and title




                                                                   S>S-              it, .                            O^J£l
                                                                                          Server's address


  Additional information regarding attempted service, etc:
               O.etMp'N       ^oop-ts$\
